SENTENCIA
El 20 de febrero de 2004 compareció ante nos el Partido Nuevo Progresista (P.N.P.) mediante un recurso de certio-rari para solicitar la revisión de la sentencia dictada en el caso de autos por el Tribunal de Apelaciones el 19 de diciembre de 2003 y que fue notificada el 23 de diciembre del mismo año.
Luego de considerar a fondo el recurso, los Jueces de este Tribunal se encuentran igualmente divididos en cuanto a sus votos debido a la inhibición de la Jueza Aso-*240ciada Señora Fiol Matta. La Jueza Presidenta Señora Na-veira Merly y los Jueces Asociados Señores Hernández Denton y Fuster Berlingeri denegarían el recurso por ha-berse tornado innecesario; los Jueces Asociados Señores Rebollo López, Corrada Del Río y Rivera Pérez expedirían.
Por estar igualmente dividido el Tribunal, y conforme a lo dispuesto en la Regla 4(a) del Reglamento del Tribunal Supremo de Puerto Rico, 4 L.P.R.A. Ap. XXI-A, se expide el auto de “certiorari” solicitado y se dicta sentencia confirma-toria de la emitida en el caso de autos por el foro apelativo.
Lo pronunció, manda el Tribunal y certifica la Secreta-ria del Tribunal Supremo. El Juez Asociado Señor Rivera Pérez disintió con una opinión escrita. La Juez Asociada Señora Fiol Matta se inhibió.
(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo

— O —